FINAL REPORT1

    Amendments to Rules 801-803, 805-816, 818 and 820, Amendment to the Official
    Note of Rule 804, and Rescission of Rule 817 of the Pennsylvania Rules of Civil
                     Procedure before Magisterial District Judges

                  AMENDMENTS TO CHAPTER 800 RULES: MINORS
                    AND INCAPACITATED PERSONS AS PARTIES

I.       Introduction and Background

       The Minor Court Rules Committee (the “Committee”) recommended
amendments to the Chapter 800 rules of the Pennsylvania Rules of Civil Procedure
before Magisterial District Judges (“Rules”). The Chapter 800 Rules address minors
and “incompetents” as parties, and have been largely unchanged since the inception of
the Rules.

        The Committee received a suggestion that it examine the Chapter 800 Rules,
and, specifically, examine the use of the terms “incompetent” and “incompetency”, in
light of statutory changes that updated the terminology to “incapacitated persons” and
“incapacity.” In doing so, the Committee noted numerous changes needed to update
the Rules, including (1) revising the terminology, statutory citations, and references to
the Pennsylvania Rules of Civil Procedure, (2) making the Rules gender neutral, and (3)
rescinding Rule 817, which is now obsolete due to definition changes in the relevant
statutes.

       In examining the relevant sections of the Probate, Estates and Fiduciaries Code,
see 20 Pa.C.S. § 55012, the Committee determined that the term “incompetent” was
abandoned in favor of the term “incapacitated person.” 20 Pa.C.S. § 5501. This
terminology is also reflected in the Pennsylvania Rules of Civil Procedure. See
Pa.R.C.P. No. 2051. According, the Committee proposes updating the Rules to change
all references to “incompetent” and “incompetency” to “incapacitated person” and
“incapacity”, respectively.

      In reviewing the Chapter 800 Rules, the Committee also noted the outdated use
of gender specific pronouns throughout the Rules (e.g., he, his and him). Thus, in
keeping with a preference to make the Rules gender neutral, the Committee proposed

1
  The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s
Official Notes or the contents of the explanatory Final Report.
2
  Act of June 30, 1972, P.L. 508, No. 164, § 2, as amended, Act of April 16, 1992, P.L.
108, No. 24, § 6.
updating the Chapter 800 Rules to use gender neutral pronouns, and remove gender
specific language.

       Finally, in light of the statutory changes referenced above, as well as changes to
the Pennsylvania Rules of Civil Procedure, the Committee determined that updates to
statutory citations and cross-references to the Pennsylvania Rules of Civil Procedure
were necessary.

II.   Rule Changes

        The Committee proposed amendments to Rules 801-803, 805-816, 818 and 820
to (1) change the terms “incompetent” and “incompetency” to “incapacitated person”
and “incapacity”, (2) make the Rules gender neutral, (3) update statutory references and
cross-references to the Pennsylvania Rules of Civil Procedure. The Committee also
noted two editorial comments in the Official Notes to Rules 808 and 813 that did not add
to a better understanding of the Rules, and, therefore, recommended their deletion.

        Finally, the Committee recommended rescinding Rule 817 because the rule is no
longer necessary due to a change to the statutory definition of an incapacitated person.
By definition, an incapacitated person is an adult; thus, Rule 817, which addressed the
situation where a party was “both an incompetent and a minor”, is no longer needed.
See 20 Pa.C.S. § 5501.




                                           2